On rehearing
On June 6, 1908, the day the verdict was returned and judgment was entered thereon, the trial count on motion of plaintiff below entered an order giving plaintiff until the 3d day of the next October term, 1908, to prepare and file his motion and grounds for *827new trial. This order was entered without objection on the part of defendant. On June 15, 1908, and during the same term, plaintiff filed his motion and grounds for new trial without objection by defendant. During the same term the motion was overruled and an appeal granted.
On the original hearing of this case the point was made by appellee that this court was without authority to consider'the evidence because the motion and grounds for a new trial were not filed within the time prescribed by the Code. In our former opinion we failed to consider this point, though it was passed upon by the court. It is now relied upon by appellee as a reason for granting its petition for rehearing. Under section 342, Civil Code Practice, the trial court could not extend the time for filing motion and grounds for new trial beyond the term in which the verdict was rendered. The order of extension then did not give plaintiff the right to file the motion and grounds after the June term. Inasmuch, however, as the court was authorized by the section in question to extend the time for filing beyond three days, if the plaintiff was unavoidably prevented from doing so before that time, the order extending the time was good for the remainder of the term, if made for the reasons indicated. The record does not show upon what the trial court acted. But having authority to act, it will be presumed, in the absence of anything in the record to the contrary, that he granted the extension of time because it was made to appear that plaintiff was unavoidably prevented from filing the motion within three days. As the order of extension was valid for the remainder of the term and as the appli ■ ation for a new trial was made during that term, we *828are of the opinion that the motion and grounds were filed in time. That being the case, this court had the right to consider the evidence.
Petition for rehearing overruled.